o 8 ND WH FB WH HO =

No NY WHY NY WHY bw — me mete
oy am F OB EBSES DARBE BE AS

 

 

FILED
CLERK, U. DISTRICT COURT

 
 
  

 

CENTRAL DISTRICT
EASTERN DIVISIO

       

UNITED STATES DISTRICT COURT |
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, )CASENO. S:\q—M)- bi

 

Vv.
ORDER OF DETENTION
Reena Craton
Defendant.
I.
A. ( On motion of the Government in a case allegedly involving:
1. ()  acrime of violence. | _
2. () 1 offense with maximum sentence of life imprisonment or death.
3. ¢ a narcotics or controlled substance offense with maximum sentence

of ten or more years .
4.() any felony - where the defendant has been convicted of two or more
prior offenses described above.
5. () any felony that is not otherwise a crime of violence that involves a
minor victim, or possession or use of a firearm or destructive device
or any other dangerous weapon, or a failure to register under 18
~ ULS.C § 2250.

B. ( On motion by the Government / (_ ) on Court’s own motion, in a case

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
CR-94 (06/07) Page | of 4

 

 
Oo CO “St DN OO Be WY Lm

Prmmhprmeh ehh frumk th fuk fet
® SRRRERBBRERSERBE BREA ERB ER re

allegedly involving:
( Me On the further allegation by the Government of:
1. ( a serious risk that the defendant will flee.
2.()  aserious risk that the defendant will:
a.(_) obstruct or attempt to obstruct justice.
b.( ) threaten, injure, or intimidate a prospective witness or juror of
attempt to do so.
C. The Government (J is/ (_) is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

Tl.

A. ( The Court finds that no condition or combination of conditions will

. reasonably assure: |

1. () the appearance of the defendant as required.

() /and/or

2: ( the safety of any person or the community.

B.() The Court finds that the defendant has not rebutted by sufficient
evidence to the contrary the presumption provided by statute.

Tl.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including whether the
offense is a crime of violence, a Federal crime of terrorism, or involves aminor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the weight of evidence against the defendant;

OD

. the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community.

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142()

CR-94 (06/07) Page 2 of 4

 

 
oS Oe ND RH BR WH PO we

sae cel ce
SXNRREBSRR<SESRRESH EE

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A.(.) As to flight risk:

 

 

 

 

 

 

 

 

B. ( As to danger: Carbrerad me, LER Bote),

 

 

 

 

 

 

VI.
A.() The Court finds that a serious tisk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice. .

2.( ) attempt to/(_) threaten, injure or intimidate a witness or juror.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
CR-94 (06/07) Page 3 of 4

 

 
eo Oo 4S HN OH BP WHO HN ee

_ Phe
e’eezRBBRBRBRBSRERRRERR TE

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

 

VIL.

A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.

B. IT IS FURTHER ORDERED that the defendant be committed to the custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

C. ITIS FURTHER ORDERED that the defendant be afforded reasonable
opportunity for private consultation with counsel.

D. IT IS FURTHER ORDERED that, on order of a Court of the United States
or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection

with a court proceeding.

 

 

 

 

DATED: y | 3 Nye

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142()
CR-94 (06/07) Page 4 of 4

 

 
